Per Curiam.
—The principles of the present action have long been settled in Mores v. Conham, Owen 123; Anon. 2 Salk. 522, and Coggsu. Bernard, 3 Salk. 268. As a pawnee has a special property in the thing pawned, he may assign it.; and his assignee may consequently assert his title to it against the owner, or one standing in his place. He may even use the pawn, provided it be not the worse for it, if the keeping of it be a charge to him : in recompense of which he may, for instance, milk a cow or ride a horse. But though it be not the worse for it, he can use it but at his peril; for a pawn is in the nature of a deposit, and, in the case indicated, the loss of it is attributable to the wearing of it, which put it in the way of danger. He is consequently answerable" for damage occasioned by his use of it. But though he use it even tortiously, he is answerable for the consequences but by action. It has not indeed been expressly ruled that an improper use of it does not work a forfeiture of his *416lien ; but neilher is there any determination to the contrary, and t.he reason, as well as l.he justice of t.he thing, is strong to show that he ought not. to lose his security for a substantial debt by having caused perhaps an inconsiderable damage, for which there is an independent remedy graduated to the exact measure of it. The plaintiff’s use of t.he harness certainly deteriorated it, however inconsiderably ; but the direction was undoubtedly right, that the defendant might, not, for that, reason, retain the possession of it, surreptitiously obtained, against the pawnee or the plaintiff in his stead.
Judgment affirmed.